IA115th CONGRESS1st SessionH. J. RES. 73IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2017Mr. Williams (for himself, Mr. King of New York, Mr. Lucas, Mr. McHenry, Mr. Pearce, Mr. Posey, Mr. Luetkemeyer, Mr. Huizenga, Mr. Duffy, Mr. Stivers, Mr. Hultgren, Mr. Ross, Mr. Pittenger, Mrs. Wagner, Mr. Barr, Mr. Rothfus, Mr. Messer, Mr. Tipton, Mr. Hollingsworth, Mr. Poliquin, Mr. Hensarling, Mrs. Love, Mr. Hill, Mr. Emmer, Mr. Zeldin, Mr. Trott, Mr. Loudermilk, Mr. Mooney of West Virginia, Mr. MacArthur, Mr. Davidson, Mr. Budd, Mr. Kustoff of Tennessee, Ms. Tenney, Mr. Royce of California, and Mr. Graves of Georgia) submitted the following joint resolution; which was referred to the Committee on Financial ServicesJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act and the Truth in Lending Act. 
That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to prepaid accounts under the Electronic Fund Transfer Act (15 U.S.C. 1693 et seq.) and the Truth in Lending Act (15 U.S.C. 1601 et seq.) (81 Fed. Reg. 83934 (November 22, 2016)), and such rule shall have no force or effect. 